Citation Nr: 1145412	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for cardiomyopathy, with an occluded right coronary artery stent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from June 17, 1956 to July 1, 1956, from July 7, 1957 to July 21, 1957 and from June 8, 1958 to June 22, 1958.  The Veteran has indicated that he joined the regular Army following his reserve service, and an honorable discharge certificate is of record indicating that the Veteran was discharged from the Army on January 31, 1964.  The exact date of the Veteran's enlistment is not known, but this fact is ultimately immaterial to this claim as the Veteran's claim involves care that was rendered many decades after service and there is no allegation that a current disability either began during or was otherwise caused by the Veteran's military service. 

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has an additional cardiovascular disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 

2.  The failure to transfer the Veteran to a VA facility on November 1, 2005 is not considered to be representative of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

Criteria for compensation under 38 U.S.C.A. § 1151 for an additional cardiovascular disability as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has an additional disability as a result of negligent treatment by VA.  The evidence shows that the Veteran had a myocardial infarction in 1993 and a stent was inserted.  In early 2005, the Veteran reports that began experiencing breathing problems.  He sought treatment at the VA clinic in Brownwood, Texas, and he was referred to the EKG clinic in Temple, Texas, where the Veteran reports that he was told that his heart was in excellent shape and that his breathing trouble stemmed from emphysema.  The Veteran asserts that each time he saw a new doctor he explained that he had a stent in his right coronary artery following a myocardial infarction in 1993.

The Veteran indicated that on the morning November 1, 2005 he was unable to breathe at all and he was taken to the Coleman County medical center where he had a breathing tube inserted.  The Veteran contends that VA was contacted to arrange transport to the VA medical center, but that VA failed to call the doctor at Coleman back with instructions until the end of the day at which time VA was full.  The Veteran indicated that he was sedated all day to prevent him from messing with his breathing tube and he believes that his heart was being irreparably damaged the entire time.  The Veteran also contends that his heart was getting damaged all the months that he was going to VA during which time no heart problems were detected.  

The Veteran was transferred from Coleman to Abilene Regional Medical Center on November 1, 2005 where he was diagnosed with an occluded stent, and a new stent was inserted.  The Veteran has reported that his doctor at Abilene, Dr. L. told him that if he had presented for treatment months earlier his heart would not have been damaged (although such a medical opinion is not documented in writing).  

Essentially, the Veteran believes that VA should have determined that his stent was stopped up months earlier and provided earlier heart treatment and that the failure to provide earlier heart treatment resulted in permanent heart damage.  In his mind, this failure to provide earlier heart treatment is tantamount to VA negligence, lack of skill, etc. The Veteran also believes that VA's failure to transport him to a VA facility was negligent.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The regulations explain that the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

This case does not fit into the traditional 1151 framework in that the Veteran is not pointing to a single VA procedure and alleging that error or negligence was committed in the provision of that procedure.  Rather, the Veteran believes that VA care failed him by failing to detect a heart condition prior to November 2005.  The Veteran also believes that VA should have done more on November 1, 2005.  However, for the reasons articulated below, the Board concludes that the criteria for an 1151 claim have not been met in the Veteran's case.

The Board has carefully reviewed the Veteran's statements; noting that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
However, in this case, the Veteran, as a lay person, lacks the medical training and expertise to competently address a complex medical question regarding the standard of medical care that was provided to him both in a treatment capacity following the stent placement in 1993 and in the care that was rendered November 1, 2005.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to establish either that VA care caused an additional disability, or that an additional disability was the result of VA negligence.

The Veteran alleged in both his notice of disagreement and his substantive appeal that Dr. L. had essentially told him that if he had come to him months before that all of his heart procedures could have been avoided.  The Veteran maintains, therefore, that VA's failure to diagnose heart problems prior to November 1, 2005 caused irreparable damage to his heart.  

The treatment records from Dr. L. have been obtained, but he does not appear to have put any such statement in writing regarding the Veteran's heart condition.  The Veteran's report of what Dr. L. told him lacks specificity as to how the Veteran's condition would actually have been different with earlier or different treatment.  

Further, even if we assume the statement of the Veteran regarding what Dr. L. told him is true, the statement does not suggest that VA could, or should, have found the heart problem months earlier.  

Nevertheless, given the Veteran's allegations, a medical opinion of record was obtained in May 2008 to address whether the Veteran had an additional disability that was caused by VA treatment.  However, the VA examiner opined that a review of the Veteran's medical records did not show evidence of misdiagnosis, improper treatment, or care.  The examiner added that there was no evidence to show that symptoms or findings of cardiac ischemia or any objective indications that the Veteran's right coronary artery stent was becoming occluded in the weeks and months prior to November 2005 when the Veteran developed respiratory failure.  The examiner added that the records clearly described how the Veteran's chronic obstructive pulmonary disorder (COPD) and his ongoing difficulties with dyspnea on exertion were most reasonably attributed to his lung disease.  The examiner noted the Veteran's reported symptoms, but explained that an occluded coronary artery would be expected to cause symptoms more typically cardiac in nature such as angina, palpitation, abnormalities on EKG, or abnormal exercise stress testing.

The examiner added that an untoward outcome, particularly in the context of significant disease processes such as coronary artery disease and COPD does not imply improper care or negligent care.  In fact, the examiner indicated that it was not even confirmed that the problems the Veteran was having on November 1, 2005 was primarily a cardiac event.  The examiner noted that the Veteran underwent a cardiac catheterization and an occluded stent was found, but he explained that this may have been a coincidental finding and not the primary factor; as the primary illness was pulmonary, with acute respiratory failure that required intubation.  Moreover, the examiner noted that this would not be unlikely in a person with the severity of COPD that the Veteran demonstrated.  The examiner concluded that after a review of the available records, he was of the opinion that there was no objective measurable evidence of improper care, or lack of care, or any other fault on the part of VA regarding the occluded right coronary artery, nor that the Veteran's current increased cardiac disability has been caused by the care given, or not given, by VA

This medical opinion was provided after a review of the Veteran's claims file and the examiner's conclusion is grounded in the medical evidence of record, based on well-supported medical reasoning.  It is, therefore, entitled to great weight.  Moreover, no medical opinion has been advanced by the Veteran calling the examiner's conclusion into question.  The Veteran's contentions were well-known to the examiner, but he simply did not agree with them.

The Board acknowledges that in certain cases, a Veteran may report what they were told by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Furthermore, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
 
Here, the Veteran has alleged that Dr. L. told him that his heart was irreparably damaged by the lack of treatment by VA.  However, Dr. L. has not provided any such statement in writing, despite completing disability forms for the Veteran.  The Veteran's contentions were reviewed by a VA examiner, but the examiner did not endorse them.  Rather, the examiner found they were not supported by the medical evidence of record.  

The VA examiner, who was familiar with the Veteran's contentions, refuted the Veteran's contentions.  The examiner's opinion was well-reasoned and well-supported by medical evidence, and it is therefore considered to be more probative than statements as to what another physician might have said.  Accordingly, the VA medical opinion is afforded greater weight than are the Veteran's allegations of what his private doctor told him.     

As such, the evidence of record does not show that VA care, or failure to diagnose a heart problem earlier, caused an additional disability; and the evidence does not establish negligence on the part of VA in caring for the Veteran.  

It is noted that the Veteran has also alleged that VA failed to provide adequate care on November 1, 2005.  However, the evidence of record does not support the contentions that VA either did not respond appropriately, or that the delay in responding on November 1, 2005 caused additional damage to the Veteran's heart.  

Here, the Veteran was admitted to Coleman Hospital emergency room on November 1, 2005.  A note from the Temple VA emergency room noted that the Veteran was reported to them to be in respiratory distress and was intubated.  The case was discussed, but it was determined that Coleman Hospital was too far away and the Veteran's condition was too unstable to transport him to the VA facility, and it was recommended that the Veteran be transferred to the nearest facility that was capable of handling his care.  In this case, the Veteran was transferred to Abilene Regional Medical Center on November 1, 2005, and he underwent several heart procedures.  It is noted that at 6:50 pm on November 1, 2005, the Veteran was examined at Abilene RMC where it was noted that the Veteran had probable COPD exacerbation which had prompted his respiratory failure.  This was based on his wife's descriptions.  It was noted that the Veteran had some cardiomegaly on the chest x-rays and there was some question of whether he might have some mild congestive heart failure. 

Aside from the Veteran's assertion that VA should have moved him to the VA facility sooner, there is no medical endorsement of such a position.  Furthermore, a clear reading of the medical records shows that the Veteran's condition was felt to be too unstable to transfer him to the VA medical facility, providing highly probative evidence against the Veteran's claim.

As such, no fault is shown on VA's part in failing to transfer the Veteran to the VA medical facility.

As described, the evidence in this case simply does not show that VA failed in its duty to care for the Veteran and the criteria for compensation under 38 U.S.C.A. § 1151 have therefore not been met.  Accordingly, the Veteran's claim is denied.


Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  A medical opinion of record was also obtained.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Compensation under 38 U.S.C.A. § 1151 for heart damage is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


